AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                                                                                  USDC SDNY
                           UNITED STATES DISTRICT COURT
                                                                                  DOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 
                                                          Case No. 1:10ȬcrȬ464

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 SKENDERȱCAKONI


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

The Court has considered Mr. Cakoni’s motion, Dkt. No. 235, the supporting documents submitted

in connection with it, Dkt. Nos. 536-538, the Government’s opposition to the motion (the

“Opposition”), Dkt. No. 547, and Mr. Cakoni’s reply, Dkt. No. 248. The Court recognizes that

the “First Step Act freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Mr. Cakoni’s application does not

meet his burden to demonstrate that extraordinary and compelling reasons exist for his release.

Although styled as an emergency motion triggered by the COVID-19 pandemic, Mr. Cakoni does

not present any comorbidity to support the conclusion that his release is appropriate as a result of

the COVID-19 pandemic. As the Government aptly argues in its Opposition, Mr. Cakoni’s brief

discussion of the COVID-19 pandemic and his health concerns are “utterly generic: if this Court

followed them, it would have to release just about every defendant in the BOP.” Opposition at 26.




                                                  3
Mr. Cakoni uses his motion for compassionate release as an opportunity to relitigate concerns

regarding the substantive fairness of his prosecution, conviction, and sentence—essentially

reframing the compassionate release motion as another vehicle to mount a collateral attack on his

conviction and sentence before a different judge. The Court does not believe that the arguments

that he presents at length regarding those issues meet the statutory threshold as extraordinary and

compelling circumstances justifying his compassionate release. It is not extraordinary for a

defendant to believe that his conviction and sentence were unjust. The defendant has had the

opportunity to appeal and seek collateral review of his conviction and sentence. The Court does

not see a compelling basis for it to review the defendant’s challenges to his conviction and sentence

through this procedural vehicle.

Moreover, the Court has reviewed the sentencing submissions of the parties in connection with

Mr. Cakoni’s sentencing, and after evaluating the factors set forth in 18 U.S.C. § 3553(a), the Court

does not believe that a modification of Mr. Cakoni's sentence is appropriate at this time. Mr.

Cakoni has not demonstrated marked rehabilitation while incarcerated. The COVID-19 pandemic

affects the Court’s evaluation of the defendant’s need for medical services—but only modestly

given the defendant’s lack of underlying health conditions, and the roll out of the BOP’s

vaccination efforts. No change in the other 3553(a) factors justifies the imposition of a lesser

sentence at this time.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Court directs the Clerk of Court to terminate the motion pending at Dkt. No. 535.




                                                 4
           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: 1HZ<RUN1HZ<RUN

May 16, 2021
                                                           REGGO
                                                               OR
                                                                RY H.
                                                          GREGORY  H WOODS
                                                     UNITED STATES DISTRICT JU
                                                                            JUDGE




                                                 5
